MEMORANDUM **
Upon review of the record and petitioner’s filings, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s motion to reopen as untimely and for failure to state new facts or information. See 8 C.F.R. § 1003.2(c); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (the court reviews the BIA’s denial of a motion to reopen for an abuse of discretion). Accordingly, this petition for review is denied.
Petitioner’s motion to stay voluntary departure is denied because the court lacks jurisdiction to grant a motion for a stay of voluntary departure filed after the depar*734ture period has expired. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004). All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.